Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of “wherein the user feedback includes respective indications from users of the gallery whether to include the different UI features in a design environment” and “wherein the determining comprises ranking the UI features from the gallery of UI features based on a combination of the respective indications from the users of the gallery and the usage patterns of the UI features from the gallery of UI features and applying one or more criteria to the ranked UI features, wherein the determined UI features satisfy the one or more criteria”, in all the independent claims, which is not found in the prior art of record, in combination with the other elements recited.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Nicholas Ulrich/Primary Examiner, Art Unit 2173